Citation Nr: 0729348	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-10 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for cardiovascular 
disease (hypertension and coronary artery disease), to 
include as secondary to service-connected PTSD.  In May 2007, 
the veteran testified before the Board at a hearing that was 
held at the RO.

At the May 2007 hearing before the Board, the veteran raised 
a new claim of entitlement to an increased rating for PTSD.  
The Board refers this claim to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's hypertension and coronary artery disease 
first manifested many years after his separation from service 
and are unrelated to any aspect thereof.

2.  The veteran's hypertension and coronary artery disease 
are not due to or the result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension and 
coronary artery disease, to include as secondary to the 
veteran's service-connected PTSD, have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.309, 3.310(a) (2006).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including hypertension and coronary artery disease, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006);.  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran's service medical records are negative for a 
diagnosis or symptoms of hypertension or coronary artery 
disease.  The Board accordingly finds that chronicity of 
hypertension or coronary artery disease in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension and coronary artery disease.  38 C.F.R. 
§ 3.303(b).  Post-service clinical records demonstrate that 
in June 1995 the veteran experienced a myocardial infarction 
and underwent a triple coronary artery bypass graft, and that 
he was diagnosed with coronary artery disease at that time.  
The veteran was felt to possibly be hypertensive in December 
1995.  A formal diagnosis of hypertension was not made until 
February 1996.  The veteran has been on anti-hypertensive 
medication since that time, with adequate control of his 
hypertension.  Additionally, clinical records dated to 
September 2005 show that the veteran's coronary artery 
disease has been intermittently symptomatic since June 1995.

The veteran underwent VA cardiovascular examination in June 
2003.  The examiner determined that the veteran had multiple 
risk factors for the development of his current coronary 
artery disease, including hypertension, a significant history 
of smoking which began at an early age, a history of alcohol 
abuse, hypercholesterolemia, and a family history of heart 
disease.  For these reasons, the examiner determined that it 
was less likely than not that the veteran's cardiovascular 
disease was related to his period of active service, 
including his service-connected PTSD.  

The first clinical evidence of coronary artery disease is 
dated in June 1995, and the first evidence of hypertension is 
dated in February 1996, more than 26 years after his 
separation from service.  Given the length of time between 
his separation from service and the initial records of 
diagnosis, the veteran is not entitled to service connection 
for either hypertension or coronary artery disease on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's hypertension 
and coronary artery disease.  Indeed, the evidence of record 
weighs against such a finding, as the June 2003 examiner 
found that it was less likely than not that the veteran's 
cardiovascular disease was related to his period of active 
service.  Thus, service connection for hypertension and 
coronary artery disease on a direct basis is not warranted.

The veteran however, does not contend that his hypertension 
and coronary artery disease are related to an event or injury 
in service, but rather that they are related to his service-
connected PTSD.  In this regard, he submitted a medical 
article detailing the adverse relationship of PTSD and 
physical health, including cardiovascular health, and 
submitted statements, both in writing and in the form of 
testimony before the Board, regarding the positive 
relationship between PTSD and the subsequent development of 
cardiovascular disease.

As noted above, the June 2003 VA examiner concluded that the 
veteran's hypertension and heart disease were unrelated to 
his PTSD.  In January 2001, the Veterans Benefits 
Administration issued a Fast Letter discussing the 
relationship between PTSD or stress to cardiovascular 
disorders.  Veterans Benefits Administration Fast Letter 01-
05 (Jan. 16, 2001).  This Fast Letter stated that for a 
medical opinion establishing a relationship between a 
veteran's PTSD and cardiovascular disease to be probative and 
credible, it would have to be supported by reasons and 
discuss the known risk factors for cardiovascular disease and 
explain why he or she considers PTSD to be at least as likely 
as not the cause of the cardiovascular disease in the 
veteran.  

A medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, the medical article submitted by the veteran was not 
accompanied by the opinion of any medical expert linking his 
hypertension and coronary artery disease to his PTSD.  Thus, 
the medical article submitted by the veteran is insufficient 
to establish the required medical nexus opinion for 
causation.  

As no relationship between the veteran's hypertension and 
coronary artery disease and his service-connected PTSD, 
including evidence of aggravation, is of record, the Board 
finds that service connection on a secondary basis is not 
warranted.

The Board has considered the veteran's assertions that his 
hypertension and coronary artery disease are related to his 
service-connected PTSD.  To the extent that the veteran 
ascribes his current disorders to his service-connected PTSD, 
however, his opinion is not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertension and coronary artery disease first 
manifested many years after service and are not related to 
his active service or any incident therein.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection, the "benefit of the doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Duties to Notify and Assist the Appellant

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, in July 2002, the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for cardiovascular disease, what evidence 
they would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  The Board finds that the notice requirements set 
forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claim for service connection and as 
such, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

In addition, all relevant, identified, and available evidence 
has been obtained.  The veteran has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for hypertension and coronary artery 
disease secondary to service-connected post-traumatic stress 
disorder (PTSD) is denied.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


